Citation Nr: 0816899	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  00-20 917A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 70 percent for post 
traumatic stress disorder (PTSD) to include a rating in 
excess of 50 percent earlier than May 11, 1998. 


REPRESENTATION

Veteran represented by:	Kenneth B. Mason - Private 
Attorney


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to January 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision.  

In February 2005, the Board denied the veteran's claim.  This 
decision was appealed to the Court of Appeals for Veterans 
Claims (Court).  Pursuant to a May 2007 memorandum decision, 
the Court vacated the Board's decision and remanded the 
matter to the Board for compliance with the terms of 
decision.  

In the memorandum decision, the Court noted that the veteran 
may have filed an informal claim for service connection for 
alcohol abuse secondary to his PTSD.  This potential claim is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Prior to October 23, 1997, the evidence failed to show 
that the veteran's ability to establish and maintain 
effective or favorable relationships with people was severely 
impaired as a result of his PTSD.

2.  Prior to October 23, 1997, the evidence failed to show 
that the veteran's psychoneurotic symptoms were of such 
severity and persistence so as to cause severe impairment in 
his ability to obtain or retain employment.

3.  The evidence prior to October 23, 1997 fails to show that 
the veteran's PTSD caused occupational and social impairment 
with deficiencies in most areas.

4.  As of October 23, 1997, the evidence showed that the 
veteran's PTSD prevented him from working.


CONCLUSION OF LAW

Criteria for an increased schedular 100 percent rating for 
PTSD have been met from October 23, 1997, but the criteria 
for a rating in excess of 50 percent for PTSD, prior to that 
date have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, Diagnostic Code (DC) 9411 
(2007); 38 C.F.R. §§ 4.16, 4.132, DC 9411 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court 
noted a distinction between an appeal involving the veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, 
the question for consideration is propriety of the initial 
evaluations assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of 
the appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126.

In February 1999, the veteran was awarded service connection 
for PTSD.  It was initially rated as 50 percent disabling 
from January 7, 1994 to May 10, 1998, and as 70 percent 
disabling from May 11, 1998.  He contends that both the 50 
percent and 70 percent ratings should be higher.

At the time the veteran filed his claim, a 50 percent 
evaluation was assigned for PTSD where the ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired.  By reason of 
psychoneurotic symptoms the reliability, flexibility, and 
efficiency levels were so reduced by as to result in 
considerable industrial impairment.

A 70 percent rating was assigned for PTSD when the ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired.  The psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.

A 100 percent rating was assigned for PTSD when it caused the 
attitudes of all contacts except the most intimate to be so 
adversely affected as to result in virtual isolation in the 
community; when it caused totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting from profound retreat from reality; or when it 
caused a veteran to be demonstrably unable to obtain or 
retain employment.  38 C.F.R. § 4.132, Code 9411 (1996) 
(effective prior to November 7, 1996).  In Johnson v. Brown, 
7 Vet. App. 95, 97 (1994), the Court held that each of the 
three criteria constituted independent bases for granting a 
100 percent disability evaluation.

In addition, 38 C.F.R. § 4.16(c) in effect prior to 1996, 
when the revised criteria for rating psychiatric disabilities 
became effective, provided that where the veteran's only 
compensable service-connected disability was a mental 
disorder that was assigned a 70 percent evaluation, and that 
mental disorder precluded a veteran from securing or 
following a substantially gainful occupation, the mental 
disorder must be assigned a 100 percent evaluation under the 
appropriate diagnostic code.

During the course of this appeal the regulations for rating 
disabilities of mental disorders were revised effective 
November 7, 1996.  61 Fed. Reg. 52,700 (Oct. 8, 1996).  All 
applicable versions of the rating criteria will be 
considered, but the new criteria may only be applied as of 
their effective date (i.e., at no earlier date).  See 
VAOPGCPREC 3-2000.

Under the revised regulations, a 50 percent rating is 
assigned for PTSD when it causes occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned for PTSD when it causes 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent rating is assigned for PTSD when it causes 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name. 38 
C.F.R. § 4.130, DC 9411.

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002)

For the reasons set out below, the Board is assigning a 100 
percent schedular evaluation from October 23, 1997, but 
denying a rating in excess of 50 percent prior to that date.  

Rating in excess of 50 percent earlier than October 23, 1997 

At the time the veteran filed his claim, he was going through 
a number of changes in his life.  He had been receiving 
treatment for PTSD in Virginia for several years prior to 
1994, and it appeared from a review of the treatment records 
that the veteran was gaining a great deal from the group 
sessions and was quite frequently an active participant.  
Nevertheless, for personal and/or family reasons, the veteran 
relocated to Florida in August 1993 to live with his elderly 
mother.  He still remained connected to his PTSD group in 
Virginia, and he continued to write letters to his PTSD 
counselors in Virginia.  

In one letter, the veteran stated that he felt that he had 
achieved significant progress towards a meaningful 
understanding of himself and how he fit into society.  He 
expressed appreciation for the counselors' help; and he 
stated that his time in Florida had been relaxing.  In a 
second letter the veteran reported that he had become well 
settled and had gone to work for a tree trimming company.  He 
had joined a Methodist church, and he stated that he was 
enjoying Florida.  The veteran also reported sending money 
every two weeks to help a friend until she could obtain 
Social Security assistance, indicating that he wanted to be 
remembered.

In a December 1993 treatment record, it was noted that the 
veteran had been working as a tree surgeon, but had begun 
experiencing chronic lower back pain and therefore was no 
longer going to be able to continue in that field.  There was 
no indication that the veteran's PTSD was impeding his 
employment; although it was noted that the veteran was 
seeking service connection for PTSD at that time.

As such, at the time the veteran filed his claim he was in a 
relatively new area without a support group such as his PTSD 
group in Virginia, and he had just developed a disabling 
condition that would no longer permit him to work in a field  
for which he was suited.  

Nevertheless, the veteran pressed on.  He enrolled in PTSD 
treatment through VA, and early treatment records show that 
while some symptoms of PTSD were present, the veteran was 
functional, having overcome his substance abuse problem 
several years earlier.  The veteran also began seeking 
vocational rehabilitation, as it was his physical, not 
mental, problems that had rendered him unemployable.

February 1994 treatment records reflect that the veteran was 
having some problems with concentration, and he complained of 
periods of hyperactivity, hypervigilance, inability to 
concentrate, and intrusive thoughts and nightmares about 
Vietnam; but the veteran was nevertheless found to be stable.  

In March 1994, the veteran indicated that he was trying to 
keep busy by reading, writing, and working on his automobile.  
The veteran had also begun looking into community college; 
and he eventually enrolled in a course designed to provide a 
certification in child care.  The veteran stated that he was 
interested in vocational rehabilitation because his physical 
limitations precluded his return to work as a tree surgeon, 
but nevertheless, he did complain of nightmares, 
hypervigilance, periods of depression, mistrust of others, 
disassociation withdrawal and being emotionally upset.  He 
also reported having significant financial difficulties, and 
having considerable difficulty following the end of a 
romantic relationship with one of his therapists; with 
respect to which he was taking legal action.

In May 1994, the veteran indicated that he had completed a 
child care course and was working two days per week; it was 
also noted that the veteran had become involved in a local 
church and was making contacts.  In another May 2004 record, 
the veteran was noted to be unemployed secondary to a work 
injury (and he was investigating vocational rehabilitation).  

The veteran also completed a vocational evaluation in May 
1994, which found that his stamina for work was above average 
in quality for union assembly, telephone assembly, and 
proofreading.  Additionally, his time was above average for 
telephone assembly, proofreading, and pipe assembly.  

In June 1994, the veteran related that he felt stuck as far 
as getting a career job in child care work; and it was noted 
that his advisor was reluctant to let him take certain 
courses on account of him receiving PTSD counseling.  Later 
in June, the veteran complained of lacking computer skills.

In September 1994, a VA doctor indicated that the veteran was 
seen after a relatively long hiatus due to conflicts in the 
veteran's schedule.  The veteran had been working part time 
in daycare, and he was set to begin a computer class.  At the 
session, the veteran described a recent setback in a job 
interview for a day care center position, but he was 
described as sounding upbeat, and he kept the setback in the 
job interview in perspective.  The doctor found that the 
veteran was more flexible in style and his affect was more 
positive.  The veteran was noted to be gaining self-esteem 
and self-assertiveness.  

Following the September 1994 treatment record, no additional 
treatment is shown for more than a year; and, therefore, it 
is difficult to discern how the veteran was coping with his 
PTSD symptomatology.  However, there is no indication that 
his PTSD symptomatology had deteriorated to a point where he 
was severely impaired either in his ability to establish and 
maintain effective or favorable relationships with people or 
in his ability to obtain or retain employment.  

Several letters were received dated in September 1995, 
indicating that positions the veteran had applied for had 
been filled.  Although these letters show rejection for jobs, 
they also confirm that the veteran had enrolled in 
specialized training and was attempting to break into a new 
career field.  The fact that the veteran was actually seeking 
out jobs is an indication that his employability was not 
severely impaired.

In February 1996 the veteran underwent a VA examination at 
which he reported being unable to work on account of his 
back, stiffness in the legs, and emotional problems.  (It was 
noted that in the past the veteran had worked in construction 
and as a forestry worker, and it was explained that by 
emotional problems, it was meant fear of losing control 
because of a bad temper).  The examiner indicated that the 
veteran was appropriately dressed and his hygiene was good, 
although the veteran was depressed, and he frequently got 
angry during the meeting for apparently no reason.  
Nevertheless, his cognition was fairly intact, there was no 
evidence of psychosis, and the veteran was not suicidal or 
homicidal.  The examiner diagnosed the veteran with mild PTSD 
and indicated that the veteran might also have a personality 
disorder.

As such, despite the apparent lapse in treatment, even as of 
1996, the veteran's PTSD was not considered severely 
debilitating either socially or occupationally.  Following 
the VA examination, it appears that the veteran continued to 
seek gainful employment and he was eventually employed at a 
golf course snack shop in January 1997.  Unfortunately, the 
sandwich shop was closed by the course in March 1997 and the 
veteran once again found himself unemployed.  Around this 
time, it appears that the veteran's PTSD symptomatology 
started becoming more pronounced.  Nevertheless, the veteran 
was still not severely disabled by it.  In an August 1997 
application to the Florida department of labor and 
employment, the veteran indicated that while he lived with 
his mother, he cooked his own meals and did some shopping.  
The veteran also reported mowing the lawn and doing some 
laundry; although he stated that his interest in cleaning and 
keeping groomed had decreased.  The veteran stated that he no 
longer had the stamina to do any of the activities he used to 
do, and his only activity that he regularly participated in 
was going to church.  The veteran denied making any friends 
or trying to socialize as he indicated that he had trouble 
trusting anyone; but he reported getting along with people 
superficially.

While these reports show that the veteran was impacted by his 
PTSD, this point is not in contention, as a 50 percent rating 
had been assigned in recognition of the limitation caused by 
his PTSD symptomatology.  Nevertheless, prior to October 23, 
1997, there is no indication that the veteran's PTSD severely 
impaired his ability to establish and maintain either 
relationships with people or employment.  

The veteran clearly made considerable progress treating his 
PTSD in the early to mid 1990s; and, when he was living in 
Virginia he was clearly benefiting from treatment at VA and 
was participating frequently in group sessions.  Even after 
moving to Florida, the veteran continued to correspond with 
his PTSD group in Virginia.  The veteran did receive some 
PTSD treatment in Florida, but this appeared to last for less 
than a year, as the last treatment record was dated in 
September 1994.  The veteran's PTSD was a limiting factor, 
but the veteran was able to initially obtain a job after 
relocating to Florida, and then when physical limitations 
prevented that line of employment, the veteran sought 
vocational rehabilitation and college training to learn a new 
field of employment.  The veteran was even acutely aware of 
his limitations, such as his ability to use computers, and he 
sought to address these limitations through additional 
training.  Furthermore, the veteran was able to keep bad job 
interviews in perspective, treating them as learning 
experiences.  

Even after being unable to find work in the field for which 
he sought training, the veteran was able to procure a food 
service job in January 1997; and, less than a year earlier, 
the veteran's PTSD was found to be mild.  While the veteran 
admittedly did not have many friends, he still joined a 
church, and he participated in some church related 
activities. 

The veteran did become entangled in a law suit against his 
former therapist for an elicit relationship during the course 
of his appeal and this seemed to destabilize him, and the 
loss of his job in 1997 and his inability to find work 
subsequently appears to have triggered depression which made 
it difficult to continue searching for work.  However, the 
veteran was also not seeking treatment during this time; and, 
thus, prior to the October 23, 1997 evaluation, the last 
medical evidence addressing the veteran's PTSD symptomatology 
was his VA examination in 1996 which indicated that his 
symptoms were mild.

Thus, the record shows the veteran's psychoneurotic symptoms 
were not of such severity and persistence so as to severely 
impair his ability to obtain or retain employment.  It is 
conceded that the veteran did not work much between filing 
his application in January 1994 and May 1998 (his application 
for a total disability rating based on individual 
unemployability (TDIU) indicated that the only employment he 
had post December 1993 was his brief stint in the golf course 
sandwich shop); however, the evidence fails to show that his 
employability was severely affected by his PTSD.  The VA 
examiner indicated that the PTSD was mild in 1996; and while 
emotional problems were noted to play a role in the veteran's 
inability to work, it was disc problems in the veteran's 
lower back that prevented him from working in the field he 
was trained to work in.  Therefore, the veteran's PTSD 
related symptomatology fails to meet the criteria for a 
rating in excess of 50 percent under the old criteria.

The veteran similarly fails to meet the revised criteria for 
a rating in excess of 50 percent prior to October 23, 1997.  
Under the revised criteria, to warrant a rating in excess of 
50 percent, the veteran's PTSD must be shown to cause 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood.  In this case, as was discussed above, 
while the veteran's PTSD may have had some affect on his 
employment, the main impediment to his working was his back 
condition, which prevented him from working in his area of 
expertise.  The veteran completed a course on child care 
without any apparent problem, and his relationship with his 
mother was intact.  As such, the evidence fails to show 
deficiencies in either school or family relations.  At his VA 
examination in 1996, the veteran's cognition was found to be 
fairly intact, and a treatment record from March 1994 noted 
that the veteran was trying to keep busy by reading and 
writing.  As such, his thinking was not shown to be impaired.  
Therefore, since the evidence prior to October 23, 1997 
failed to show occupational and social impairment, with 
deficiencies in most areas, a rating in excess of 50 percent 
is not warranted under the revised criteria.

Accordingly, a rating in excess of 50 percent for PTSD, 
earlier than October 23, 1997, is denied.

Rating in excess of 70 percent 

As to a rating in excess of 70 percent, an Administrative Law 
Judge (ALJ) awarded the veteran Social Security 
Administration (SSA) benefits, effective from October 23, 
1997, finding that the veteran's mental condition was the 
sole contributor to his disabling condition.  The Board 
agrees with this assessment.  [In this regard, it is observed 
that the ALJ's conclusion that the veteran's mental condition 
was the sole cause of his disability is inconsistent with 
SSA's Disability Determination and Transmittal form, [Form 
SSA-831-C3] which lists degenerative arthritis as the 
veteran's primary diagnosis , and anxiety related disorder as 
the secondary diagnosis.  Given, however, that the ALJ's 
decision focuses on the veteran's psychiatric impairment, and 
characterizes the arthritis as "mild," the Board considers 
the entries on the Disability Determination and Transmittal 
simply to be a clerical error.]

The ALJ's decision was based, in part, on an October 23, 1997 
evaluation report on which the veteran was diagnosed to have 
PTSD, and included the comment that the veteran's depression 
and manner of interpersonal relations would most likely 
interfere with his ability to successfully maintain 
employment.  Other documents cited by the ALJ included 
evaluation reports conducted in November 1998, which 
reflected the view by the examiner that the veteran's PTSD 
was totally disabling, and permanently so, and that the 
veteran's GAF score was only a 25 for the prior year.  (GAF 
scores reflect ratings of overall psychological functioning 
from 10, which is indicative of the lowest level of 
functioning, to 100, reflecting superior functioning.  A 25 
GAF score contemplates an individual with serious impairment 
in communication or judgment or with an inability to function 
in almost all areas.  See American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, Washington, DC, American Psychiatric Association, 
1994.)  Other records dated in 1999, were noted to include 
comments that the veteran's psychiatric limitations were so 
severe as to preclude employment, and that the veteran was 
thought to require significant psychiatric improvement before 
he could even enter a vocational rehabilitation program.  

Later records continue to reflect the view that the veteran's 
PTSD rendered him demonstrably unable to obtain or retain 
employment.  An examination conducted for VA purposes in 
January 1999, showed that the veteran's PTSD was considered 
severe, and when examined for VA purposes in June 2004, the 
examiner noted the veteran continued to be unable to work due 
to his symptoms.  

Under the circumstances described above, the Board concludes 
the veteran met the schedular criteria for a 100 percent 
disability rating for PTSD from October 23, 1997, and to this 
extent, the appeal is granted.  

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was completed by a 
letter dated in March 2003, which informed the veteran of all 
four elements required by the Pelegrini II Court as stated 
above.  

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, 
the veteran's claim was readjudicated following completion of 
the notice requirements.

VA and private treatment records have been obtained.  The 
veteran was also provided with several VA examinations (the 
reports of which have been associated with the claims file).  
Additionally, the veteran was offered the opportunity to 
testify at a hearing before the Board, but he declined.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.

ORDER

A rating in excess of 50 percent for PTSD, earlier than 
October 23, 1997, is denied.

A 100 percent schedular rating for PTSD is granted as of 
October 23, 1997, subject to the laws and regulations 
governing the award of monetary benefits.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


